DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following action is in response to the preliminary amendment of 10/03/2019.

By the amendment of 10/03/2019, claims 2, 3, 4, 6-14, 16 and 18-20 have been amended. Claims 5, 21-22 and 24 have been canceled. Claims 1-4, 6-20 and 23 are pending and have been considered below.

Specification
By the amendment of 10/03/2019, the specification has been amended. The specification amendment has been reviewed and no new matter has been added.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “INFORMATION DISPLAY METHOD, DEVICE AND TERMINAL FOR DISPLAYING PROGRESS ON APPLICATION ICON”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-7, 14-18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 2015/0277938 published 10/01/2015 hereafter “Lu”) in view of Choi et al. (KR 10-2013-0053724 A published 05/24/2013, Machine Translated, pages 1-12, hereafter “Choi”).

Regarding claim 1, Lu discloses an information display method, comprising: 
a system application process creating a task of downloading or updating an application (Fig. 3 101, ¶67-72: sent command for updating icon of the application); 
the system application process acquiring relevant information of the application, wherein the 5relevant information of the application comprises a package name, an icon storage path, a downloading 
the system application process transmitting the relevant information of the application to a desktop process (¶77: transferring to local path, from the system application process to the desktop process of the terminal); 
the desktop process acquiring an icon of the application based on the icon storage path, and 10displaying the icon of the application on a system desktop (¶77-78: displaying icon on the desktop).
Lu fails to disclose wherein the desktop process further displays a translucent mask corresponding to the download progress of the application on an upper layer of the icon of the application and displays the downloading/installing status of the application around the icon of the application.  
Choi discloses a method for downloading/updating an application on a mobile device (page 4 paragraph 1: “to display apparatus and control method thereof which install and can execute of the download and structure the predetermined application from the foreign network”). Particularly, Choi discloses displaying an icon of the application on the device desktop, and displaying a translucent mask corresponding to the download progress of the application on an upper layer of the icon of the application (page 1 Representative Drawing is Fig. 4 of the original specification, page 9 paragraphs 2-3: dimming level is the mask that is displayed over the icon indicating download progress, “For example, the it is the dimming level of the icon image 100 case is indicated so that the case in which most clear and when it is more and more dim as the dimming level is decreased than 100 , the case is hazily indicated since the dimming level of the icon image (410) of the download start timing is set up as approximately, 40 through about 60.”) and displaying the downloading/installing status of the application around the icon of the application (Fig. 4, page 9 paragraphs 1-4: dimming level changes to indicate download/installing status of the application, “Among the multiple icon images shown in drawing, most, the icon image of the left side corresponds to the download start timing and the most the icon image of the right side corresponds to the download over point of time.”).
Therefore it would have been obvious to one having ordinary skill in the art and the teachings of Lu and Choi before them before the effective filing date of the instant invention to combine the status translucency mask for indicating a download/installation of an application on the app icon, as suggested by Choi, with the icon display method of Lu. One would have been motivate to make this combination to improve the user interface intuitiveness to the user when downloading large applications over a network, as suggested by Choi (page 8 paragraphs 4-6: “Therefore, the user can provide without the need to indicate the separate download guiding image in order to by intuition recognize the download status of the application to the user.”).

Regarding claim 2, Lu and Choi disclose the15REgardReg method according to claim 1, and Lu further discloses wherein the system application process transmitting the relevant information of the application to a desktop process comprises: 
the system application process writing the relevant information of the application in a desktop database, and the desktop process reading the relevant information of the application from the desktop database (¶77: information stored locally, ex. /sdcard/).  

Regarding claim 3, Lu and Choi disclose the15REgardReg method according to claim 2, and Lu further discloses after the desktop process acquiring an icon of the application based on the icon storage path, and displaying the icon of the application on a system desktop, the method further comprising:  
25the desktop process generating indication messages according to operation signals corresponding to the icon of the application, wherein the indication messages are configured to instruct the system application process to change the downloading/installing status of the application; 
the desktop process transmitting the indication messages to the system application process (¶146-147); and 
the system application process changing the downloading/installing status of the application 30according to the indication messages (¶147-154).  

Regarding claim 4, Lu and Choi disclose the15REgardReg method according to claim 3, and Lu further discloses after the desktop process acquiring an icon of the application based on the icon storage path, and displaying the icon of the application on a system 3417-0272P/US2247 desktop, the method further comprising one of the following: 
the desktop process invoking a preset interface provided by the system application process, and transmitting the indication messages to the system application process via the preset interface (¶146-147); and 
the desktop process transmitting the indication messages to the system application process via 5a broadcast manner (¶154).  

Regarding claim 6, Lu and Choi disclose the15REgardReg method according to claim 3, and Choi further discloses wherein the desktop process displaying a translucent mask corresponding to the download progress of the application on an upper layer of the icon of the application comprises: 
determining an area of the translucent mask according to the download progress of the application, wherein the area of the translucent mask is inversely related to the download progress 20of the application, when the download progress of the application is 0%, the area of the translucent mask is equal to the area of the icon of the application, when the download progress of the application is 100%, the area of the translucent mask is a% of the area of the icon, 0<a<100 (page 10 paragraph 4: “can be gradually performed in such switching table. And as for example, the download amount is increased to 20%, 30%, 40% the icon image which each percentage step is especially prepared converts in the relevant position within the desktop image and it is indicated.”, page 9 paragraph 2-7, Fig. 4); 
displaying the translucent mask on the upper layer of the icon of the application, according to the area of the translucent mask (page 10 paragraph 4, Fig. 4).  

Regarding claim 7, Lu and Choi disclose the15REgardReg method according to claim 6, and Choi further discloses: 
the desktop process displaying the translucent mask with a preset size on the upper layer of the icon of the application when the downloading/installing status of the application is installing in progress, wherein the area of the translucent mask with the preset size is a% of the area of the icon (page 10 paragraph 4, page 9 paragraph 2-7, Fig. 4); 
the desktop process controlling the area of the translucent mask reducing from a% to zero when the 30downloading/installing status of the application is completing installation (Fig. 4 430).  

Regarding claim 8, Lu and Choi disclose the method according to claim 1, and Lu further discloses wherein displaying the icon of the application on a system desktop comprises:  3517-0272P/US2247 
the desktop process acquiring the icon storage path of the application (¶35); 
the desktop process displaying the icon of the application on the system desktop when the icon of the application is acquired within a predetermined time (¶88); 
the desktop process displaying a virtual icon on the system desktop when the icon of the application fails to be 5acquired within the predetermined time, wherein the virtual icon is configured to replace the icon of the application (¶88). 
 
Regarding claim 14, Lu and Choi disclose the method according to claim 1, and Lu further discloses: 
the desktop process acquiring the relevant information provided by each system distributed application when tasks for downloading or updating the application are created in at least two system distributed 15applications (¶177: plural icons for plural applications); 
wherein the relevant information comprises the icon, the download progress, and the downloading/installing status of the application, the relevant information firstly acquired is displayed (¶177: plural icons for plural applications).

Regarding claim 15, claim 15 recites limitations similar to claim 1 and is similarly rejected.

Regarding claim 16, claim 16 recites limitations similar to claim 4 and is similarly rejected.

Regarding claim 17, claim 17 recites limitations similar to claim 3 and is similarly rejected.

Regarding claim 18, claim 18 recites limitations similar to claim 4 and is similarly rejected.

Regarding claim 23, claim 23recites limitations similar to claim 1 and is similarly rejected.

Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Choi and in further view of Dascola et al. (US 2017/0046024, published 02/16/2017, hereafter “Dascola”).

Regarding claim 9, Lu and Choi disclose the method according to claim 1, but fail to disclose: 
the desktop process suspending the download of the application when a first operation signal is received during the process of downloading the application, changing the downloading/installing status of the 10application from downloading to suspending, displaying a startup download control on the upper layer of the translucent mask, the startup download control being configured for triggering the startup of the download of the application; and
the desktop process starting the download of the application when a second operation signal is received during the process of suspending the application, changing the downloading/installing status of the application 15from suspending to downloading.  
Dascola discloses methods for manipulating UI objects on a mobile interface, including app icons (Abstract, Fig. 5Q1-5Q17). In particular, Dascola discloses a desktop process suspending the download of an application when a first operation signal is received during the process of downloading the application (¶345-346, Fig. 5Q5, Fig. 5S1-5S3, ¶369), changing the downloading/installing status of the 10application from downloading to suspending (¶369, Fig. 5S1-5S3), displaying a startup download control on the upper layer of the translucent mask (Fig. 5S3-5S5, ¶370), the startup download control being configured for triggering the startup of the download of the application (¶370); and the desktop process starting the download of the application when a second operation signal is received during the process of suspending the application (¶370), changing the downloading/installing status of the application 15from suspending to downloading (¶370, Fig. 5S3-5S5).
Therefore it would have been obvious to one having ordinary skill in the art and the teachings of Lu, Choi and Dascola before them before the effective filing of the claimed invention to combine the pause/resume operation of a downloading app on the app icon as suggested by Dascola with the app icon download display status of Lu and Choi.  One would have been motivated to make this combination to provide efficient methods for a user to resume a download that was paused due to lack of authorization or bandwidth, as suggested by Dascola (¶5-6, ¶347).

Regarding claim 13, Lu and Choi disclose the method according to claim 1, but fail to disclose after displaying the icon of the application on a system desktop, the method further comprising: 
the desktop process deleting the icon of the application from the system desktop and cancelling the download of 10the application, when the download of the application is not completed and a delete operation signal corresponding to the icon of the application is acquired.  
Dascola discloses methods for manipulating UI objects on a mobile interface, including app icons (Abstract, Fig. 5Q1-5Q17). In particular, Dascola discloses a desktop process deleting an icon of an application from the system desktop and cancelling the download of 10the application, when the download of the application is not completed and a delete operation signal corresponding to the icon of the application is acquired (Fig. 5Q5 5422, ¶627).
Therefore it would have been obvious to one having ordinary skill in the art and the teachings of Lu, Choi and Dascola before them before the effective filing of the claimed invention to combine the delete operation of a downloading app on the app icon as suggested by Dascola with the app icon download display status of Lu and Choi.  One would have been motivated to make this combination to provide efficient methods for a user to manipulate downloading app icons, including prioritizing, pausing and canceling/deleting in a touch screen mobile device, as suggested by Dascola (¶5-6, ¶621-622).

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Choi and in further view of Zheng et al. (US 2015/0304440, published 10/22/2015, hereafter “Zheng”.

Regarding claim 10, Lu and Choi disclose the method according to claim 1, but fail to disclose: 
the desktop process displaying a first popup window on the system desktop when detecting that the currently accessed network is a mobile data network; 
wherein the first popup window comprises a first prompt information, a first operation control, 20and a second operation control, the first prompt information is configured to remind that the currently accessed network is a mobile data network, the first operation control is configured to trigger the download of the application through the mobile data network, and the second operation control is configured to trigger the download of the application when accessing a wireless local area network. 
Zheng discloses a method for managing application installation on a mobile device (Abstract). In particular, Zheng discloses a desktop process displaying a popup window on the system desktop when detecting that the currently accessed network is a mobile data network; and wherein the popup window comprises a first prompt information (¶49: prompt user to alert), a first operation control (¶49: continue to download choice), 20and a second operation control (¶49: cancel download on mobile data network), the first prompt information is configured to remind that the currently accessed network is a mobile data network (¶49), the first operation control is configured to trigger the download of the application through the mobile data network (¶49), and the second operation control is configured to trigger the download of the application when accessing a wireless local area network (¶49: cancel download over mobile data network so user can download over wi-fi). 
Therefore it would have been obvious to one having ordinary skill in the art and the teachings of Lu, Choi and Zheng before them before the filing of the claimed invention to combine the mobile data pop up method when installing applications, as suggested by Zheng, with the application download and installation method of Lu and Choi. One would have been motivated to make this combination in order to realize data cost savings when downloading and installing applications, as suggested by Zheng (¶49). 

Regarding claim 19, claim 19 recites limitations similar to claim 10 and is similarly rejected.

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Choi and in further view of Duffy, “Storage Almost Full: How to Free Up Space on Your iPhone or iPad”, PCMag.com 06/14/2016, pages 1-7.

Regarding claim 11, Lu and Choi disclose the method of claim 1, but fail to disclose: 
the desktop process displaying a second popup window on the system desktop when detecting that a remaining storage space is insufficient; and
wherein the second popup window comprises a second prompt information, a third operation control, and a fourth operation control, the second prompt information is configured to remind that 30the remaining storage space is insufficient, the third operation control is configured to trigger the cleaning of the storage space, and the fourth operation control is configured to trigger the cancellation of the cleaning of the storage space.
Duffy discloses a method for managing applications on a mobile device UI (page 1 paragraph 1). In particular, Duffy discloses a desktop process displaying a popup window on the system desktop when detecting that a remaining storage space is insufficient (page 1 Figure, page 1 paragraph 1: “[..] whenever you try to update iOS or take a video or download a new recommended app?”; and wherein the popup window comprises a prompt information (page 1 Figure: “Storage Almost Full”), a third operation control (page 1 Figure: “Settings”), and a fourth operation control (page 1 Figure: “Done”), the prompt information is configured to remind that 30the remaining storage space is insufficient (page 1 Figure: “Storage Almost Full”), the third operation control is configured to trigger the cleaning of the storage space (page 1 Figure: “Settings”, page 2 paragraph 1: “Settings > General > Storage & iCloud Usage”), and the fourth operation control is configured to trigger the cancellation of the cleaning of the storage space (page 1 Figure: “Done”).
Therefore it would have been obvious to one having ordinary skill in the art and the teachings of Lu, Choi and Duffy before them before the effective filing of the claimed invention to combine the storage space clean up prompt and operation of Duffy with the app downloading UI of Lu and Choi.  One would have been motivated to make this combination to provide a simple and efficient way of freeing up space to install new applications, as suggested by Duffy (page 1 paragraph 1).

Regarding claim 20, claim 20 recites limitations similar to claim 11 and is similarly rejected.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Choi and in further view of Cranfill et al. (US 2013/0332886 published 12/12/2013, hereafter “Cranfill”).

Regarding claim 12, Lu and Choi disclose the method of claim 1 but fail to discloses wherein after displaying the icon of the application on a system desktop, the method further comprising: 
the desktop process acquiring a drag operation signal corresponding to the icon of the application; 
the desktop process moving the icon of the application to a desktop folder according to the drag operation signal;  
the desktop process 5displaying the translucent mask corresponding to the download progress of the application on an upper layer of the icon of the desktop folder.  
Cranfill discloses methods of indicating download and installation status for application icons (Abstract). In particular, Cranfill discloses a desktop process acquiring a drag operation signal corresponding to an icon of an application (¶68-70); the desktop process moving the icon of the application to a desktop folder according to the drag operation signal (¶97: moving the icon into a folder, Fig. 5A); and the desktop process 5displaying a translucent mask (¶9: visual indicator can be an opacity) corresponding to the download progress of the application (¶94: visual indicator indicates download progress of 100%, “installed”) on an upper layer of the icon of the desktop folder (¶97: indicator becomes associated with the folder containing the icon, Fig. 5A).
Therefore it would have been obvious to one having ordinary skill in the art and the teachings of Lu, Choi and Cranfill before them before the effective filing of the claimed invention to combine the indicating a download status of an icon moved to a folder on the folder, as suggested by Cranfill, with the indicating download status of icons method of Lu and Choi.  One would have been motivated to make this combination in order to provide visual indications to the user of installing/installed apps in the case of too many applications, providing an easy way for a user to locate and find recently installed applications, as suggested by Cranfill (¶7).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lemay; Stephen O. et al.
US 20140250015 A1
USER INTERFACE FOR APPLICATION MANAGEMENT FOR A MOBILE DEVICE
Zhou; Baozhong et al.
US 20150296072 A1
METHOD FOR REALIZING DOWNLOADING OF MOBILE TERMINAL APPLICATION PROGRAM AND MOBILE TERMINAL
Schuller; Donald Geoffrey
US 20130205217 A1
Display of an Online Catalog for Concurrent Downloading of Files
BAUMANN; LAURENT et al.
US 20120096386 A1
USER INTERFACE FOR APPLICATION TRANSFERS
SEO; Joon-kyu et al.
US 20120072871 A1
TERMINAL DEVICE FOR DOWNLOADING AND INSTALLING AN APPLICATION AND METHOD THEREOF
Li; Zhigang et al.
US 20130139095 A1
DISPLAY METHOD, DISPLAY APPARATUS AND ELECTRONIC DEVICE
LEE; Sunhyuk et al.
US 20170277400 A1
MOBILE TERMINAL AND METHOD FOR CONTROLLING SAME
UTSUKI; Shingo et al.
US 20170003840 A1
INFORMATION PROCESSING APPARATUS, DISPLAY METHOD, AND DISPLAY PROGRAM
Lee; Raymond L.
US 20140258936 A1
ICONS WHICH FORM A COMPOSITE IMAGE WHEN JUXTAPOSED
Dascola; Jonathan R. et al.
US 20170046024 A1
Devices, Methods, and Graphical User Interfaces for Manipulating User Interface Objects with Visual and/or Haptic Feedback
Alsina; Thomas Matthieu et al.
US 20140223423 A1
Automatic Updating of Applications
Stekkelpak; Zoltan et al.
US 20140250433 A1
MANAGING APPLICATIONS ON A CLIENT DEVICE
Brunsman; Jonathan et al.
US 20130339942 A1
Automatic Application Updates
Rao; Vivek R. et al.
US 20080301672 A1
Installation of a Software Product on a Device with Minimal User Interaction
Thapar; Gautam et al.
US 20130067064 A1
NETWORK ADAPTIVE CONTENT DOWNLOAD
Pasha; Zain et al.
US 10353686 B1
Application installation system
Jaaskelainen; William
US 5301348 A
Dynamic progress marking icon
CAI R
WO 2015000394 A1
Operation progress displaying method, involves receiving user operation instruction, monitoring current operation progress of annular icon by display through interface, and forming two areas in annular icon


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L TANK whose telephone number is (571)270-1692.  The examiner can normally be reached on M-F 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW L TANK/Primary Examiner, Art Unit 2142